DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA et al. (US PUB. 2022/0165823).
Regarding claim 1, ICHIKAWA teaches a semiconductor package, comprising:
semiconductor devices (see Fig. 7 below); 
a molding compound 83 disposed between the semiconductor devices (see Fig. 7 below); and 
a first insulating layer 39, disposed over the semiconductor devices and the molding compound 83, a portion of the first insulating layer 39 overlapping the molding compound 83 including a first region (see Fig. 7 below) and a second region (see Fig. 7 below) next to the first region, and a top surface (bottom surface of 39 in Fig. 7 below) of the first insulating layer is leveled higher in the first region than in the second region to form a ridge structure (one of the ordinary skill would read the structure obtained as a result of the relationship between the first region and second region as a ridge structure, see Fig. 51H below), having a width smaller than a gap between the semiconductor devices.

    PNG
    media_image1.png
    872
    785
    media_image1.png
    Greyscale

  	Regarding claim 22, ICHIKAWA teaches the semiconductor package according to claim 21, wherein the ridge structure extends along a linear path (see Fig. 7).
 	Regarding claim 23, ICHIKAWA teaches the semiconductor package according to claim 21, wherein the first insulating layer has a thickness thicker in the first region than in the second region (see Fig. 7).  
Regarding claim 24, ICHIKAWA teaches the semiconductor package according to claim 21, wherein a level 4Customer No.: 31561Docket No.: 095353-US-IAApplication No.: 16/836,934difference between the top surface in the first region and the second region is from about 0.1 um to about 1 um (ICHIKAWA teaches in Para [0078], wherein a height of ridge structure that is created due to opening 10240 is about 2 um, which makes the claim feature obvious to those having ordinary skill in the art). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, ICHIKAWA teaches the semiconductor package according to claim 21, further comprising a second insulating layer 1028 disposed over the first insulating layer 1024 (Fig. 5aH).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27 have been considered but are moot in view of new grounds of rejection.
Allowable Subject Matter
Claims 25 & 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-13 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894